Exhibit 10.82

 

EXECUTION VERSION

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), is dated as of October 15,
2018, by and between Rockwell Medical, Inc., a Michigan corporation (the
“Company”), and The RBI Opportunities Fund, LLC, a Delaware limited liability
company (the “Investor”).

 

RECITALS

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to the Investor, and the Investor desires to
purchase from the Company, securities of the Company as more fully described in
this Agreement;

 

WHEREAS, the Company has authorized, upon the terms and conditions stated in
this Agreement, the sale and issuance of the Company’s common stock (“Common
Stock”) and warrants in substantially the form attached as Exhibit A to purchase
Common Stock (“Warrants”) in an amount of up to $30,000,000 at the Purchase
Price (as hereinafter defined);

 

WHEREAS, at the Initial Closing (as hereinafter defined), the Investor wishes to
purchase, and the Company wishes to sell, upon the terms and conditions stated
in this Agreement, Common Stock and Warrants in an amount of $22,000,000 at the
Purchase Price;

 

WHEREAS, at the Additional Closing (as defined in Section 3.2) the Company
wishes to permit the Investor to purchase up additional Common Stock and
Warrants in an amount up to $8,000,000 at the Purchase Price; and

 

WHEREAS, at the Closing, the parties will execute and deliver a registration
rights agreement, substantially in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”), under which the Company has agreed to provide
certain registration rights with respect to the Common Stock and Warrant Shares
(as hereinafter defined) under the Securities Act of 1933, as amended (the
“Securities Act”) and the rules and regulations promulgated thereunder, and
applicable state securities laws.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:

 

ARTICLE 1

 

DEFINITIONS

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in New York are authorized or required by applicable law to
remain closed.

 

“Common Stock” has the meaning ascribed to such term in the Recitals to this
Agreement.

 

--------------------------------------------------------------------------------



 

“Commission” means the United States Securities and Exchange Commission.

 

“Effective Date” means the date hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Governmental Authority” means any transnational, domestic or foreign federal,
state or local governmental, regulatory or administrative authority, department,
court, agency or official (including any court, tribunal or arbitral body) and
any political subdivision thereof.

 

“Investor” includes the Investor’s affiliates and associates (as such terms are
defined in Rule 12b-2 of the Exchange Act) that are purchasing Securities.

 

“Lien” means, with respect to any asset, any pledge, lien, collateral
assignment, security interest, encumbrance, right of first refusal, mortgage,
deed of trust, title retention, conditional sale or other security arrangement,
or adverse claim of title.

 

“Material Adverse Effect” means any of (a) a material adverse effect on the
validity or enforceability of this Agreement, (b) a material adverse effect on
the condition (financial or otherwise), earnings, operations, assets,
liabilities, business or properties of the Company and its Subsidiaries, taken
as a whole, or (c) a material adverse effect on the Company’s ability to perform
its obligations under the Transaction Documents.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, trust, incorporated or unincorporated association,
joint stock company, unincorporated organization, a government or any
department, subdivision or agency thereof, or other entity of any kind.

 

“Principal Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market or the New York Stock Exchange (or any successors to any of the
foregoing).

 

“Registration Rights Agreement” has the meaning ascribed to such term in the
Recitals to this Agreement.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Securities” means the Common Stock, Warrants and Warrant Shares purchased by
the Investor under this Agreement.

 

“Subsidiary” means any subsidiary of the Company as set forth in the Commission
reports, and shall, where applicable, also include any direct or indirect
subsidiary of the Company formed or acquired after the date hereof.

 

Trading Day” means the day on which the Principal Market is open for trading.

 

“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Warrant and any other documents or agreements executed in connection with
the transactions contemplated hereunder.

 

2

--------------------------------------------------------------------------------



 

“Unit” means one share of Common Stock and a Warrant to purchase one-half of a
share of Common Stock.

 

“Warrant” has the meaning ascribed to such term in the Recitals to this
Agreement.

 

“Warrant Shares” means the shares of Common Stock issuable under Warrants.

 

ARTICLE 2

 

PURCHASE AND SALE

 

2.1                               Purchase and Sale of Units. Subject to the
terms and conditions of this Agreement, the Company shall issue and sell to the
Investor, and the Investor shall purchase from the Company, 5,541,562 Units,
consisting of: (a) 5,541,562 shares of Common Stock and (b) Warrants to purchase
up to 2,770,781 shares of Common Stock, in an aggregate amount of $22,000,000 at
the Purchase Price (the “Initial Purchase”).

 

2.2                               Additional Purchase and Sale of Units. Subject
to the terms and conditions of this Agreement, the Investor may purchase, in
addition to the Initial Purchase, up to 2,015,113 additional Units in an
aggregate amount of up to $8,000,000 at the Purchase Price (the “Additional
Purchase”). To purchase all or any portion of the Units underlying the
Additional Purchase, the Investor shall tender to the Company a binding and
irrevocable election in writing by no later than 11:59 p.m. (Eastern Time) on
October 26, 2018, which election shall specify the number of Units being
purchased and the anticipated Closing Date for such purchase (subject to the
limitations in Section 3.2).

 

2.3                               Pricing. The purchase price per Unit is $3.97
(the “Purchase Price”). The Warrant exercise price is $4.96 per Warrant Share.

 

ARTICLE 3

 

CLOSING AND DELIVERY

 

3.1                               Initial Closing. The closing of the Initial
Purchase (the “Initial Closing”) shall take place at 2:00 p.m. (Eastern Time) on
October 17, 2018 at the offices of Carter Ledyard & Milburn, LLP, 2 Wall Street,
New York, New York (such date of the Closing, the “Initial Closing Date”).

 

3.2                               Additional Closing. The closing of the
Additional Purchase (the “Additional Closing”, and together with the Initial
Closing, the “Closings” and each a “Closing”) shall take place on or before 5:00
p.m. (Eastern Time) November 5, 2018 at the offices of Carter Ledyard & Milburn,
LLP, 2 Wall Street, New York, New York (such date of the Additional Closing, the
“Additional Closing Date”, and together with the Initial Closing Date, the
“Closing Dates” and each a “Closing Date”).

 

3.3                               Purchase of Common Stock and Warrants at the
Closing. At each Closing, (a) the Investor shall deliver or cause to be
delivered to the Company the Purchase Price for the Closing in U.S. dollars in
immediately available funds by wire transfer to the Company’s account, and
(b) the Company shall (i) instruct the registrar and transfer agent for the
Common Stock to issue

 

3

--------------------------------------------------------------------------------



 

the Shares in book-entry form in the name of the Investor, or in such nominee
name(s) as designated by the Investor, representing the number of shares of
Common Stock purchased by the Investor against payment of the Purchase Price and
(ii) deliver the number of Warrants purchased by the Investor against payment of
the Purchase Price (represented by certificates in denominations as requested by
the Investor), duly executed on behalf of the Company and registered in the name
the Investor, or in such nominee name(s) as designated by the Investor.

 

3.4                               Registration Rights Agreement. At the Initial
Closing, each of the Company and the Investor shall execute and deliver to each
other the Registration Rights Agreement.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Assuming the accuracy of the representations and warranties of the Investor set
forth in Article 5, and except as set forth in the SEC Documents, which
disclosures serve to qualify these representations and warranties in their
entirety, the Company represents and warrants to the Investor that the
statements contained in this Article 4 are true and correct as of the Effective
Date, and will be true and correct as of the date of the Initial Closing:

 

4.1                               Organization and Qualification of the Company
and its Subsidiaries. The Company and its Subsidiaries are entities duly
organized and validly existing under the laws of the jurisdiction in which they
are formed, and have the requisite power and authorization to own their
properties and to carry on their business as now being conducted. Each of the
Company and its Subsidiary is duly qualified as a foreign entity to do business
and is in good standing in every jurisdiction in which its ownership of property
or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect.

 

4.2                               Authorization; Enforcement. The execution,
delivery and performance by the Company of the Transaction Documents and the
consummation of the transactions contemplated hereby and thereby are within the
corporate powers of the Company and have been duly authorized by all necessary
corporate action on the part of the Company. The Transaction Documents have been
duly executed and delivered by the Company and constitute legal, valid and
binding agreements of the Company, enforceable against it in accordance with the
terms hereof and thereof, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally.

 

4.3                               No Conflicts. The execution, delivery and
performance by the Company of the Transaction Documents and the consummation of
the transactions contemplated hereby and thereby do not and will not:
(i) conflict with or violate any provision of the Company’s articles of
incorporation or by-laws; (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement
to which the Company or any Subsidiary is a party or by which any property or
asset of the Company or any Subsidiary is bound or affected; or (iii) result in
a violation of any applicable law, except, in the case of clause (ii) or (iii),
to the extent that such

 

4

--------------------------------------------------------------------------------



 

conflict or violation has not had and would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

4.4                               Filing, Consents and Approvals. Neither the
Company nor any of its Subsidiaries is required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with any Governmental Authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents and the consummation of the transactions contemplated hereby
(including, without limitation, the issuance of the Securities) other than
(i) the filing with the Commission of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement,
(ii) filings required by applicable state securities laws, and (iii) the filing
of any requisite notices or application(s) to the Principal Market for the
issuance and sale of the Common Stock and the listing of the Common Stock for
trading thereon in the time and manner required thereby.

 

4.5                               Valid Issuance. The shares of Common Stock and
Warrants purchased under the Transaction Documents have been duly authorized
and, when issued and paid for in accordance with this Agreement, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens.
All Warrant Shares issued upon the proper exercise of a Warrant in conformity
with this Agreement shall be validly issued, fully paid and non-assessable.

 

4.6                               Capitalization. As of the Effective Date, the
authorized capital stock of the Company consists of 120,000,000 shares of Common
Stock (no par value) and 2,000,000 shares of Preferred Stock (no par value). As
of August 6, 2018, there were 51,768,424 shares of Common Stock issued and
outstanding.

 

4.7                               SEC Documents; Financial Statements. The
Company has filed in a timely manner all documents that the Company was required
to file with the Commission under Sections 13, 14(a) and 15(d) of the Exchange
Act during the 12 months preceding the date of this Agreement. As of their
respective filing dates (or, if amended prior to the date of this Agreement,
when amended), all documents filed by the Company with the Commission since
January 1, 2018 (the “SEC Documents”) complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder. None of the SEC Documents as of their respective dates
contained any untrue statement of material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC
Documents (the “Financial Statements”) present fairly the financial condition,
results of operations and cash flows of the Company as of the dates and for the
periods indicated, comply as to form with the applicable accounting requirements
of the Act and have been prepared in conformity with generally accepted
accounting principles applied on a consistent basis throughout the periods
involved (except as otherwise noted therein). Plante & Moran, PLLC, who have
certified certain financial statements of the Company and delivered their report
with respect to the audited consolidated financial statements and schedules
included in the SEC Documents through the year ended December 31, 2017, were
(through such date) independent public accountants with respect to the Company
within the meaning of the Securities Act and the applicable published rules and
regulations thereunder.

 

5

--------------------------------------------------------------------------------



 

4.8                               Acknowledgment Regarding Investor’s Purchase
of Securities. The Company acknowledges and agrees the Investor is acting solely
in the capacity of arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby. The Company further
acknowledges that the Investor is not acting as a financial advisor or fiduciary
of the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by the Investor or any of its representatives or agents in connection with
the Transaction Documents and the transactions contemplated hereby and thereby
is merely incidental to the Investor’s purchase of the Securities. The Company
further represents to the Investor that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

 

4.9                               No General Solicitation; Placement Agent’s
Fees. Neither the Company, nor any of its affiliates, nor any Person acting on
its or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Securities Act) in
connection with the offer or sale of the Securities. The Company shall be
responsible for the payment of any placement agent’s fees, financial advisory
fees, or brokers’ commissions relating to or arising out of the transactions
contemplated hereby. The Company shall pay, and hold the Investor harmless
against, any liability, loss or expense (including, without limitation,
attorney’s fees and out-of-pocket expenses) arising in connection with any such
claim. The Company has not engaged any placement agent or other agent in
connection with the sale of the Securities.

 

4.10                        No Integrated Offering. None of the Company, its
Subsidiaries, any of their Affiliates, and any Person acting on their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of any of the Securities under the Securities Act or cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Securities Act or any applicable shareholder approval
provisions, including, without limitation, under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated. None of the Company, its Subsidiaries, their
Affiliates and any Person acting on their behalf will take any action or steps
referred to in the preceding sentence that would require registration of any of
the Securities under the Securities Act or cause the offering of the Securities
to be integrated with other offerings.

 

4.11                        Conduct of Business. Neither the Company nor its
Subsidiaries is in violation of any term of or in default under its Articles of
Incorporation, bylaws, or similar constituting document. Neither the Company nor
any of its Subsidiaries is in violation of any judgment, decree or order or any
statute, law, ordinance, rule or regulation applicable to the Company or its
Subsidiaries, and neither the Company nor its Subsidiaries will conduct its
business in violation of any of the foregoing, except for possible violations
which would not, individually or in the aggregate, have a Material Adverse
Effect.

 

4.12                        Intellectual Property. Except as would not,
individually or in the aggregate, result in a Material Adverse Effect: (a) the
Company owns, possesses, licenses or has other rights to use, on reasonable
terms, all of the Company’s patents, patent applications, trade and service
marks, trade and service mark registrations, trade names, copyrights, licenses,
inventions, trade secrets, technology, know-how and other intellectual property
(collectively, “Company Intellectual Property”) necessary for the conduct of the
Company’s business as now conducted or as

 

6

--------------------------------------------------------------------------------



 

proposed in the SEC Documents to be conducted, (b) to the knowledge of the
Company, there are no rights of third parties to any Company Intellectual
Property, other than as licensed by the Company, and there is no infringement by
third parties of any Company Intellectual Property (c) there is no pending or,
to the Company’s knowledge, threatened action, suit, proceeding or claim by
others challenging the Company’s rights in or to any Company Intellectual
Property, challenging the validity or scope of any Company Intellectual Property
or that the Company infringes or otherwise violates any patent, trademark,
copyright, trade secret or other proprietary rights of others and (d) the
Company is not aware of any facts required to be disclosed to the U.S. Patent
and Trademark Office (“USPTO”) which have not been disclosed to the USPTO and
which would preclude the grant of a patent in connection with any patent
application of the Company Intellectual Property or could form the basis of a
finding of invalidity with respect to any issued patents of the Company
Intellectual Property.

 

4.13                        Litigation. No action, suit or proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving the Company or its property is pending or, to the best knowledge of
the Company, threatened that will have a Material Adverse Effect, whether or not
arising from transactions in the ordinary course of business.

 

4.14                        Taxes. The Company has filed all tax returns that
are required to be filed or has requested extensions thereof (except in any case
in which the failure so to file would not have a Material Adverse Effect,
whether or not arising from transactions in the ordinary course of business,
except as contemplated in the SEC Documents) and has paid all taxes required to
be paid by it and any other assessment, fine or penalty levied against it, to
the extent that any of the foregoing is due and payable, except for any such
assessment, fine or penalty that is currently being contested in good faith or
as would not have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business, except as contemplated in the
SEC Documents.

 

4.15                        No Material Adverse Change. Since June 30, 2018,
there have not been any changes in the authorized capital, assets, liabilities,
financial condition, business, material contracts or operations of the Company
from that reflected in the Financial Statements except changes in the ordinary
course of business which have not been, either individually or in the aggregate,
materially adverse to the business, properties, financial condition or results
of operations of the Company.

 

4.16                        Voting Agreements. There are no shareholder
agreements, voting agreements or other similar arrangements with respect to the
voting of the Company’s capital stock (i) to which the Company is a party or
(ii) to the knowledge of the Company, between or among any of the Company’s
stockholders.

 

4.17                        Price of Common Stock. The Company has not taken,
directly or indirectly, any action designed to cause or result in, or that has
constituted or that might reasonably be expected to constitute the stabilization
or manipulation of the price of any securities of the Company to facilitate the
sale or resale of the Securities.

 

4.18                        Labor Relations. No labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company, which could reasonably be expected to result in a Material Adverse
Effect. None of the Company’s or its Subsidiaries’

 

7

--------------------------------------------------------------------------------



 

employees is a member of a union that relates to such employee’s relationship
with the Company or such Subsidiary, and neither the Company nor any of its
Subsidiaries is a party to a collective bargaining agreement, and the Company
and its Subsidiaries believe that their relationships with their employees are
good. To the knowledge of the Company, no executive officer of the Company or
any Subsidiary, is, or is now expected to be, in violation of any material term
of any employment contract, confidentiality, disclosure or proprietary
information agreement or noncompetition agreement, or any other contract or
agreement or any restrictive covenant in favor of any third party, and the
continued employment of each such executive officer does not subject the Company
or any of its Subsidiaries to any liability with respect to any of the foregoing
matters. The Company and its Subsidiaries are in compliance with all U.S.
federal, state, local and foreign laws and regulations relating to employment
and employment practices, terms and conditions of employment and wages and
hours, except where the failure to be in compliance could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

4.19                        Foreign Corrupt Practices. Neither the Company nor
any Subsidiary, nor to the knowledge of the Company or any Subsidiary, any agent
or other Person acting on behalf of the Company or any Subsidiary, has:
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company or any Subsidiary (or made by any Person acting
on its behalf of which the Company is aware) which is in violation of law or
(iv) violated in any material respect any provision of the U.S. Foreign Corrupt
Practices Act or any other applicable anti-bribery or anti-corruption laws.
Neither the Company nor any Subsidiary nor, to the Company’s knowledge, any
director, officer, agent, employee or affiliate of the Company or any
Subsidiary, is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department.

 

4.20                        Acknowledgment of Dilution. The Company understands
and acknowledges the potentially dilutive effect to the Common Stock upon the
issuance of the Warrant Shares upon exercise of the Warrants. The Company
further acknowledges that its obligation to issue Common Stock and Warrant
Shares in accordance with this Agreement and the Warrants, as applicable, is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other stockholders of the Company.

 

4.21                        Registration Rights. Except as described on Schedule
4.20, no Person other than the Investor has any right to cause the Company or
any Subsidiary to effect the registration under the Securities Act of any
securities of the Company or any Subsidiary.

 

4.22                        Non-Public Information. Except with respect to the
material terms and conditions of the transactions contemplated by the
Transaction Documents, which shall be publicly disclosed by the Company in the
press release to be issued, or 8-K Filing to be filed, pursuant to Section 6.4
herein, the Company covenants and agrees that neither it, nor any other Person
acting on its behalf, will provide the Investor or its agents or counsel with
any information that the Company believes constitutes material non-public
information, unless prior thereto the Investor shall have entered into a written
agreement with the Company regarding the confidentiality and use of such

 

8

--------------------------------------------------------------------------------



 

information. The Company understands and confirms that the Investor shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.

 

4.23                        Brokers. Neither the Company nor any of the
officers, directors or employees of the Company has employed any broker or
finder or other Person in similar capacity in connection with the transactions
contemplated by the Transaction Documents.

 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

 

The Investor represents and warrants to the Company as follows:

 

5.1                               Organization and Qualification. The Investor
is duly organized, validly existing and in good standing under the laws of the
State of Delaware.

 

5.2                               Authorization; Enforcement. The execution,
delivery and performance by the Investor of this Agreement and the consummation
of the transactions contemplated hereby are within the corporate powers of the
Investor and have been duly authorized by all necessary corporate action on the
part of the Investor. This Agreement has been duly executed and delivered by the
Investor and constitutes a legal, valid and binding agreement of the Investor,
enforceable against it in accordance with the terms hereof and thereof, subject
to applicable bankruptcy, insolvency and similar laws affecting creditors’
rights generally.

 

5.3                               Governmental Authorization. The execution,
delivery and performance by the Investor of this Agreement and the consummation
of the transactions contemplated hereby require no approval or action by or
filing with or notice to any Governmental Authority.

 

5.4                               No Public Sale or Distribution. The Investor
is acquiring the Securities not with a view towards, or for resale in connection
with, the public sale or distribution thereof in violation of applicable federal
or state securities laws.

 

5.5                               Broker Fees. The Investor has not employed any
broker, investment banker, finder or other Person in a similar capacity in
connection with this Agreement or the transactions contemplated hereby.

 

5.6                               Ownership of Company Securities. As of the
date of this Agreement, the Investor beneficially owns 5,568,174 shares of
Common Stock, and does not own any other equity or voting securities of the
Company, or any options, warrants or other rights to acquire equity or voting
securities of the Company or any other securities convertible into equity
securities of the Company.

 

5.7                               Accredited Investor Status. The Investor an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D
under the Securities Act.

 

5.8                               Reliance on Exemptions. The Investor
understands that the Securities are being offered and sold to it in reliance on
the exemption from the registration requirement of the Securities Act provided
by Section 4(a)(2) of the Securities Act and Rule 506(b) thereunder and similar
exemptions under state securities laws, and that the Company is relying in part
upon the truth

 

9

--------------------------------------------------------------------------------



 

and accuracy of, and Investor’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Investor set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Investor to acquire the Securities.

 

5.9                               Information. The Investor and its advisors, if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and materials relating to the offer and sale of
the Securities which have been requested by the Investor. The Investor and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company and have received to their satisfaction answers to such questions.
Neither such inquiries nor any other due diligence investigations conducted by
the Investor or its advisors, if any, or its representatives shall modify, amend
or affect the Investor’s right to rely on the Company’s representations and
warranties contained herein. The Investor understands that its investment in the
Securities involves a high degree of risk. The Investor has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.

 

5.10                        No Governmental Review. The Investor understands
that no United States federal or state agency or any other government or
governmental agency has passed on or made any recommendation or endorsement of
the Securities or the fairness or suitability of the investment in the
Securities nor have such authorities passed upon or endorsed the merits of the
offering of the Securities.

 

5.11                        Transfer or Resale. The Investor understands that
except as provided in the Registration Rights Agreement: (i) the Securities have
not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) the Investor shall have
delivered to the Company an opinion of counsel reasonably acceptable to the
Company, in a generally acceptable form, to the effect that such Securities to
be sold, assigned or transferred may be sold, assigned or transferred pursuant
to an exemption from such registration, or (C) the Investor provides the Company
with reasonable assurance that such Securities can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act, as
amended, (or a successor rule thereto); (ii) any sale of the Securities made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144
and further, if Rule 144 is not applicable, any resale of the Securities under
circumstances in which the seller (or the Person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the Securities
Act) may require compliance with some other exemption under the Securities Act
or the rules and regulations of the Commission thereunder; and (iii) neither the
Company nor any other Person is under any obligation to register the Securities
under the Securities Act or any state securities laws or to comply with the
terms and conditions of any exemption thereunder. If the Investor complies with
this Section 5.11, the Company shall permit the transfer and promptly instruct
its transfer agent to issue one or more certificates, free from restrictive
legend (if permitted by law), in such name and in such denominations as
specified by the Investor. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Investor, by vitiating
the intent and purpose of the transactions contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5.11 may be inadequate and agrees, in the event of a breach
or threatened breach by the Company of the provisions of this Section, that the
Investor shall be entitled, in

 

10

--------------------------------------------------------------------------------


 

addition to all other available remedies, to seek an injunction restraining any
breach and requiring immediate transfer, without the necessity of showing
economic loss and without any bond or other security being required.

 

5.12                        Legends. The Investor understands that the
certificates or other instruments representing the Securities and, until such
time as the resale of the Securities has been registered under the Securities
Act as contemplated by the Registration Rights Agreement, or until such time as
the legend is no longer required under applicable requirements of the Securities
Act, the stock certificates representing the Securities, shall bear any legend
as required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [EXERCISABLE] HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION
IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the Securities Act (provided that the
Investor covenants that it will only sell such registered Securities either
pursuant to the Registration Statement (in the manner as set forth therein and
for so long as such Registration Statement is current and effective), in
accordance with Rule 144, or other available exemption from registration under
the Securities Act), (ii) in connection with a sale, assignment or other
transfer, such holder provides the Company with an opinion of counsel reasonably
satisfactory to the Company, in a generally acceptable form, to the effect that
such sale, assignment or transfer of the Securities may be made without
registration under the applicable requirements of the Securities Act and that
such legend is no longer required, or (iii) such holder provides the Company
with an opinion of counsel (in a form reasonably acceptable to the Company) that
the Securities can be sold, assigned or transferred pursuant to Rule 144 or
Rule 144A without volume or manner-of-sale restrictions.

 

11

--------------------------------------------------------------------------------



 

ARTICLE 6

 

OTHER AGREEMENTS OF THE PARTIES

 

6.1                               Lock-Up. The Company hereby agrees not to
issue at a price of less than $6.00 per share (determined on a price per share
of Common Stock or, if applicable, on an as-converted basis), any securities of
the Company until 90 days after the initial Closing Date, except in connection
with issuances of employee-based equity incentives and issuances of equity
securities in strategic transactions, the primary purpose of which is other than
to raise capital.

 

6.2                               Publicity; Press Releases. No later than the
Business Day immediately following the execution of this Agreement, the Company
shall issue a press release disclosing the transactions contemplated by this
Agreement. The Company and the Investor shall consult with each other in issuing
any press releases with respect to the transactions contemplated hereby, and the
Company and the Investor shall not issue any such press release or otherwise
make any such public statement or filing in connection with the transactions
contemplated by this Agreement without the prior consent of the other party,
which consent shall not be unreasonably withheld, conditioned or delayed, except
if such disclosure is required by applicable law (including the rules of any
applicable stock exchange), in which case the disclosing party shall provide the
other party with prior notice of such public statement, filing or communication,
and an opportunity to review such public statement, filing or communication.

 

6.3                               Confidentiality After the Date Hereof. The
Investor covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company, the Investor will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

 

6.4                               Securities Laws Disclosure. The Company will
timely and no later than four (4) Business Days from the date of this Agreement
file a current report on Form 8-K with the Commission describing the terms of
the Transaction Documents (and including as exhibits to such Current Report on
Form 8-K the agreements required to be filed in connection therewith).

 

6.5                               Form D and Blue Sky. The Company agrees to
file a Form D with respect to the Securities as required under Regulation D and
to provide a copy thereof to the investor promptly after such filing. The
Company shall, on or before each Closing Date, take such action (if any) as the
Company shall reasonably determine is necessary in order to obtain an exemption
for or to qualify the Securities for sale to the Investor at the Closing
pursuant to this Agreement under applicable securities or “Blue Sky” laws of the
states of the United States (or to obtain an exemption from such qualification),
and shall provide evidence of any such action so taken to the Investor on or
prior to the Closing Date. The Company shall make all filings and reports that
it reasonably determines are necessary relating to the offer and sale of the
Securities required under “Blue Sky” laws following each Closing Date, provided,
however, that the Company shall not for any such purpose be required to qualify
generally to transact business as a foreign corporation in any jurisdiction
where it is not so qualified or to consent to general service of process in any
such jurisdiction.

 

6.6                               Reporting Status. Until the date on which the
Investor shall have sold all the Securities, the Company shall file all reports
required to be filed with the Commission pursuant to the

 

12

--------------------------------------------------------------------------------



 

Securities Act, and the Company shall not terminate its status as an issuer
required to file reports under the Securities Act even if the Securities Act or
the rules and regulations thereunder would otherwise permit such termination.

 

6.7                               Use of Proceeds. The Company will use the
proceeds from the sale of the Securities for working capital and other general
corporate needs.

 

6.8                               Listing and Maintenance Requirements. The
Company shall promptly secure the listing of all of the Common Stock and Warrant
Shares purchased under this Agreement on the Principal Market and shall maintain
such listing of all Common Stock and Warrant Shares purchased under this
Agreement issuable under the terms of the Transaction Documents. The Company has
not, in the 12 months preceding the date hereof, received notice from the
Principal Market to the effect that the Company is not in compliance with the
listing or maintenance requirements of the Principal Market. The Company is, and
has no reason to believe that it will not in the foreseeable future continue to
be, in compliance with all such listing and maintenance requirements. The
Company shall maintain the Common Stocks’ authorization for quotation on the
Principal Market and shall not take any action which would be reasonably
expected to result in the delisting or suspension of the Common Stock on the
Principal Market. The Common Stock is currently eligible for electronic transfer
through the Depository Trust Company or another established clearing corporation
and the Company is current in payment of the fees to the Depository Trust
Company (or such other established clearing corporation) in connection with such
electronic transfer. The Company shall pay all fees and expenses in connection
with satisfying its obligations under this Section 6.8.

 

ARTICLE 7

MISCELLANEOUS

 

7.1                               Fees and Expenses. Each party shall bear its
own costs and expenses in connection with entry into this Agreement and the
transactions contemplated hereby, including attorneys’ fees. The Company shall
pay any transfer agent fees, stamp taxes and other taxes and duties levied in
connection with the sale and issuance of the Securities.

 

7.2                               Entire Agreement. This Agreement and the other
documents delivered in connection herewith, including the Registration Rights
Agreement, constitute the full and entire understanding and agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters.

 

7.3                               Notices. All notices, requests, consents and
other communications hereunder shall be in writing, shall be sent or mailed by
first-class registered or certified airmail, nationally recognized overnight
express courier, postage prepaid or electronic mail, and shall be deemed given
when so received in the case of mail or courier, and addressed as follows:

 

13

--------------------------------------------------------------------------------



 

Notice to the Company

 

David Kull

Controller

Rockwell Medical, Inc.

30142 Wixom Road

Wixom, Michigan 48393

Email: dkull@rockwellmed.com

 

with a copy (which shall not constitute notice) to:

 

Michael Costello

Two Towne Square, Suite 901

Southfield, Michigan 48076

E-Mail: mcostello@wyclaw.com

 

Notice to the Investor

 

The RBI Opportunities Fund, LLC

c/o Richmond Brothers, Inc.

Attn: David Richmond

3568 Wildwood Ave

Jackson, MI 49202

E-Mail: dave@richmondbrothers.com

 

with a copy (which shall not constitute notice) to:

 

Guy P. Lander

Carter Ledyard & Milburn LLP

2 Wall Street

New York, NY 10005

E-Mail: lander@clm.com

 

7.4                               Amendments; Waivers. No provision of this
Agreement may be waived or amended except in a written instrument signed, in the
case of an amendment, by each of the parties hereto, or in the case of a waiver,
by the party against whom the waiver is to be effective. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.

 

7.5                               Construction. The headings herein are for
convenience only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof. The language used in
this Agreement will be deemed to be the language chosen by the parties to
express their mutual intent, and no rules of strict construction will be applied
against any party. The parties acknowledge and agree that: (i) each party and
its counsel have reviewed the terms and provisions of this Agreement and have
contributed to its drafting; and (ii) the normal rule of

 

14

--------------------------------------------------------------------------------



 

construction, to the effect that any ambiguities are resolved against the
drafting party, shall not be employed in the interpretation of this Agreement.

 

7.6                               Successors and Assigns. This Agreement shall
be binding upon and inure to the benefit of the parties and their successors and
permitted assigns. The Company may not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Investor. With
the consent of the Company, which shall not be unreasonably withheld, the
Investor may assign any or all of its rights under this Agreement to any Person
to whom the Investor assigns or transfers any Securities, provided, that the
Investor may assign any or all rights under this Agreement to an Affiliate of
the Investor without the consent of the Company, and provided, further: (i) such
transferor agrees in writing with the transferee or assignee to assign such
rights, and a copy of such agreement is furnished to the Company after such
assignment; (ii) the Company is furnished with written notice of the name and
address of such transferee or assignee; (iii) following such transfer or
assignment, the further disposition of such securities by the transferee or
assignee is restricted under the Securities Act and applicable state securities
laws, unless such disposition was made pursuant to an effective registration
statement or an exemption under the Securities Act; (iv) such transferee agrees
in writing to be bound, with respect to the transferred Securities, by the
provisions of each of the Transaction Documents that apply to the Investor; and
(v) such transfer shall have been made in accordance with the applicable
requirements of this Agreement and with all laws applicable thereto.

 

7.7                               No Third-Party Beneficiaries. This Agreement
is intended for the benefit of the parties hereto and their respective
successors and permitted assigns and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.

 

7.8                               Governing Law; Venue. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to conflict of laws principles. Each of the parties irrevocably
and unconditionally consents to the exclusive jurisdiction of the courts of the
State of New York, and the United States District Court for the Southern
District of New York for any action, suit, or proceeding arising out of or
relating to this Agreement, waives any objections to such jurisdiction and venue
and agrees not to commence any action, suit or proceeding relating to this
Agreement except in such courts.

 

7.9                               WAIVER OF JURY TRIAL. EACH OF THE PARTIES
IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING IN ANY JURISDICTION BETWEEN THE PARTIES ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

7.10                        Survival. The representations and warranties
contained herein shall survive the Closings. The agreements and covenants
contained herein shall survive the Closings in accordance with their respective
terms.

 

7.11                        Counterparts. This Agreement may be executed in two
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party, it being understood that
both parties need not sign the same counterpart. In the event that any signature
is delivered by facsimile transmission or email attachment, such signature shall
create a valid and

 

15

--------------------------------------------------------------------------------



 

binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or email-attached
signature page were an original thereof.

 

7.12                        Severability. If any provision of this Agreement is
held to be invalid, illegal or unenforceable in any respect, the validity,
illegality and enforceability of the remaining terms and provisions of this
Agreement shall not in any way be affected or impaired thereby and the parties
will attempt to agree upon a valid and enforceable provision that is a
reasonable substitute therefor, and upon so agreeing, shall incorporate such
substitute provision in this Agreement.

 

7.13                        Replacement of Shares. If the shares of Common Stock
purchased under this Agreement are certificated and any certificate or
instrument evidencing any share of Common Stock is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation thereof, or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company and the Company’s transfer agent of such
loss, theft or destruction and the execution by the holder thereof of a
customary lost certificate affidavit of that fact and an agreement to indemnify
and hold harmless the Company and the Company’s transfer agent for any losses in
connection therewith or, if required by the transfer agent, a bond in such form
and amount as is required by the transfer agent. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement certificate.
If a replacement certificate or instrument evidencing any shares of Common Stock
is requested due to a mutilation thereof, the Company may require delivery of
such mutilated certificate or instrument as a condition precedent to any
issuance of a replacement.

 

7.14                        Remedies; Specific Performance. The rights and
remedies of the parties shall be cumulative (and not alternative). The parties
agree that irreparable damage may occur if any provision of this Agreement were
not performed in accordance with the terms hereof and that the parties shall be
entitled to seek an injunction or injunctions to prevent breaches of the
Transaction Documents or to enforce specifically the performance of the
Transaction Documents, in addition to any other remedy to which they are
entitled to at law or in equity, in each case without the requirement of posting
any bond or other type of security.

 

[Signature page follows]

 

16

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

 

ROCKWELL MEDICAL, INC.

 

 

 

 

By:

/s/ Stuart Paul

 

 

 

 

Name:

Stuart Paul

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

THE RBI OPPORTUNITIES FUND, LLC

 

 

 

 

By:

RBI PI MANAGER, LLC, as Manager

 

 

 

 

By:

/s/ David Richmond

 

 

 

 

Name:

David Richmond

 

 

 

 

Title:

Manager

 

[Signature page to the Securities Purchase Agreement]

 

17

--------------------------------------------------------------------------------



 

Exhibit A

 

Form of Warrant

 

18

--------------------------------------------------------------------------------



 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, IN A GENERALLY ACCEPTABLE
FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

WARRANT NO.

NUMBER OF SHARES:                 

DATE OF ISSUANCE:

(subject to adjustment hereunder)

EXPIRATION DATE:

 

 

WARRANT TO PURCHASE SHARES

OF COMMON STOCK OF

 

ROCKWELL MEDICAL, INC.

 

This Warrant is issued to The RBI Opportunities Fund, LLC, or its registered
assigns (including any successors or assigns, the “Purchaser”), pursuant to that
certain Securities Purchase Agreement, dated as of October 15, 2018, among
Rockwell Medical, Inc., a Michigan corporation (the “Company”) and the Purchaser
(the “Purchase Agreement”), and is subject to the terms and conditions of the
Purchase Agreement.

 

1. EXERCISE OF WARRANT.

 

(a)                                 Number and Exercise Price of Warrant Shares;
Expiration Date. Subject to the terms and conditions set forth herein and set
forth in the Purchase Agreement, the Purchaser is entitled to purchase from the
Company from time to time all or any portion of [     ] shares of the Company’s
Common Stock, no par value (the “Common Stock”) (as adjusted from time to time
pursuant to the provisions of this Warrant) (the “Warrant Shares”), at a
purchase price of $[     ] per share (the “Exercise Price”), commencing on
[                ], 2019 through and including 5:00 p.m. New York City time on
[               ], 2023 (the “Expiration Date”) (subject to earlier termination
of this Warrant as set forth herein).

 

(b)                                 Method of Exercise. While this Warrant
remains outstanding and exercisable in accordance with Section 1(a) above, the
Purchaser may exercise this Warrant in accordance with Section 6 hereof, at its
option by either:

 

(1)                                 wire transfer to the Company or cashier’s
check drawn on a United States and made payable to the order of the Company, or

 

(2)                                 exercising of the right to credit the
Exercise Price against the Fair Market Value of the Warrant Shares (as defined
below) at the time of exercise (the “Net Exercise”) pursuant to Section 1(c).

 

Notwithstanding anything herein to the contrary, the Purchaser shall not be
required to physically surrender this Warrant to the Company until the Purchaser
has purchased all of the Warrant Shares available hereunder and the Warrant has
been exercised in full, in which case, the Purchaser shall surrender this
Warrant to the Company for cancellation not later than the close of business on
the day that

 

--------------------------------------------------------------------------------


 

is three (3) trading days after the date the final Notice of Exercise is
delivered to the Company. Partial exercises of this Warrant resulting in
purchases of a portion of the total number of Warrant Shares available hereunder
shall have the effect of lowering the outstanding number of Warrant Shares
purchasable hereunder in an amount equal to the applicable number of Warrant
Shares purchased. The Purchaser and the Company shall maintain records showing
the number of Warrant Shares purchased and the date of such purchases.

 

(c)                                  Net Exercise. If the Company shall receive
written notice from the Purchaser at the time of exercise of this Warrant that
the holder elects to Net Exercise all or any portion of this Warrant, the
Company shall deliver to such Purchaser (without payment by the Purchaser of any
exercise price in cash) that number of Warrant Shares computed using the
following formula:

 

[g369311la05i001.gif]

 

Where

 

X =                             The number of Warrant Shares to be issued to the
Purchaser.

 

Y =                             The number of Warrant Shares for which this
Warrant may be exercised or, if only a portion of the Warrant is being
exercised, the number of Warrant Shares for which such portion of this Warrant
is being exercised (at the date of such exercise).

 

A=                                The Fair Market Value of one (1) share of
Common Stock (at the date of such calculation).

 

B =                           The Exercise Price (as adjusted to the date of
such calculations).

 

The “Fair Market Value” of one share of Common Stock shall mean (x) if the
Common Stock is traded on a securities exchange, the unweighted average of the
closing bid prices over the consecutive ten (10) day period ending on the date
of exercise or (y) if the Common Stock is traded over-the-counter, the
unweighted average of the closing bid and asked prices quoted on the over-
the-counter system over the consecutive ten (10) day period ending on the date
of exercise; or, if fair market value cannot be calculated as of such date on
either of the foregoing bases, the price determined in good faith by the
Company’ s Board of Directors .

 

(d)                                 Deemed Exercise. In the event that,
immediately prior to the close of business on the Expiration Date, the Fair
Market Value of one share of Common Stock (as determined in accordance with
Section 1(c) above) is greater than the then applicable Exercise Price, this
Warrant shall be deemed to be automatically exercised on a net exercise issue
basis pursuant to Section 1(c) above, and the Company shall deliver the
applicable number of Warrant Shares to the Purchaser pursuant to the provisions
of Section 1(c) above and this Section l(d).

 

2.              CERTAIN ADJUSTMENTS.

 

(a)                                 Adjustment of Number of Warrant Shares and
Exercise Price. The number and kind of Warrant Shares purchasable upon exercise
of this Warrant and the Exercise Price shall be subject to adjustment from time
to time as follows:

 

2

--------------------------------------------------------------------------------



 

(1)                                 Subdivisions, Combinations and Other
Issuances. If the Company shall at any time after the Date of Issuance but prior
to the Expiration Date subdivide its shares of capital stock of the same class
as the Warrant Shares, by split-up or otherwise, or combine such shares of
capital stock, or issue additional shares of capital stock as a dividend with
respect to any shares of such capital stock, the number of Warrant Shares
issuable on the exercise of this Warrant shall forthwith be proportionately
increased in the case of a subdivision or stock dividend, or proportionately
decreased in the case of a combination. Appropriate adjustments shall also be
made to the Exercise Price payable per share, but the aggregate Exercise Price
payable for the total number of Warrant Shares purchasable under this Warrant
(as adjusted) shall remain the same. Any adjustment under this
Section 2(a)(1) shall become effective at the close of business on the date the
subdivision or combination becomes effective, or as of the record date of such
dividend, or in the event that no record date is fixed, upon the making of such
dividend.

 

(2)                                 Reorganizations. In case of any
reclassification, capital reorganization or change in the capital stock of the
Company (other than as a result of a subdivision, combination or stock dividend
provided for in Section 2(a)(1) above) that occurs after the Date of Issuance,
then, as a condition of such reclassification, reorganization or change
(collectively, a “Reorganization”), lawful provision shall be made, and duly
executed documents evidencing the same from the Company or its successor shall
be delivered to the Purchaser, so that the Purchaser shall thereafter have the
right at any time prior to the expiration of this Warrant to purchase (whether
in cash or by Net Exercise), at a total price equal to that payable upon the
exercise of this Warrant, the kind and amount of shares of stock and/or other
securities or property (including, if applicable, cash) receivable in connection
with such Reorganization by a holder of the same number and type of securities
as were purchasable as Warrant Shares by the Purchasers immediately prior to
such Reorganization. In any such case appropriate provisions shall be made with
respect to the rights and interest of the Purchaser so that the provisions
hereof shall thereafter be applicable with respect to any shares of stock or
other securities or property deliverable upon exercise hereof, and appropriate
adjustments shall be made to the Exercise Price payable hereunder, provided the
aggregate Exercise Price shall remain the same (and, for the avoidance of doubt,
this Warrant shall be exclusively exercisable for such shares of stock and/or
other securities or property from and after the consummation of such
reclassification or other change in the capital stock of the Company).

 

(b)                                 Notice to Holder. If, while this Warrant is
outstanding, the Company declares a dividend or any other distribution of cash,
securities or other property in respect of its Common Stock, including, without
limitation, any granting of rights or warrants to subscribe for or purchase any
capital stock of the Company or any subsidiary, authorizes or approves, enters
into any agreement contemplating or solicits stockholder approval for any Change
of Control (as defined below) or authorizes the voluntary dissolution,
liquidation or winding up of the affairs of the Company, then the Company shall
deliver, pursuant to and consistent with the second sentence of Section 11
hereof, to the holder a notice in writing of such transaction at least 15
business days prior to the applicable record or effective date on which a person
would need to hold Common Stock in order to participate in or vote with respect
to such transaction; provided, however, that the failure to deliver such notice
or any defect therein shall not affect the validity of the corporate action
required to be described in such notice.

 

(c)                                  Change of Control. As used in this Warrant,
a “Change of Control” shall mean a merger or consolidation of the Company with
another corporation (other than a merger effected exclusively for the purpose of
changing the domicile of the Company), the sale, assignment, transfer,
conveyance or other disposal of all or substantially all of the properties or
assets or all or a majority of the outstanding voting shares of capital stock of
the Company, a purchase, tender or exchange offer accepted by the holders of a
majority of the outstanding voting shares of capital stock of the Company, or a
“ person” or “group” (as

 

3

--------------------------------------------------------------------------------



 

these terms are used for purposes of Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) is or shall become the “
beneficial owner” (as defined in Rule l3d-3 under the Exchange Act), directly or
indirectly at least a majority of the voting power of the capital stock of the
Company.

 

(d)                                 Calculations. All calculations under this
Section 2 shall be made to the nearest cent or the nearest 1 / 100th of a share,
as the case may be. For purposes of this Section 2, the number of shares of
Common Stock deemed to be issued and outstanding as of a given date shall be the
sum of the number of shares of Common Stock (excluding treasury shares, if any)
issued and outstanding.

 

3.                NO FRACTIONAL SHARES.

 

No fractional Warrant Shares or scrip representing fractional shares of Common
Stock will be issued upon exercise of this Warrant. In lieu of any fractional
shares of Common Stock which would otherwise be issuable, the Company shall pay
cash in an amount equal to the product of such fractional share multiplied by
the Fair Market Value of one Warrant Share.

 

4.                 NO STOCKHOLDER RIGHTS.

 

Until the exercise of this Warrant or any portion of this Warrant, the Purchaser
shall not have, nor exercise, any rights as a stockholder of the Company
(including without limitation the right to notification of stockholder meetings
or, except as otherwise set forth in this Warrant, the right to receive any
notice or other communication concerning the business and affairs of the
Company).

 

5.          RESERVATION OF STOCK.

 

The Company covenants that, during the period during which this Warrant is
exercisable, the Company will reserve from its authorized and unissued Common
Stock a sufficient number of shares of Common Stock (or other securities, if
applicable) to provide for the issuance of Warrant Shares (or other securities)
upon the exercise of this Warrant.

 

6.          MECHANICS OF EXERCISE.

 

(a)                                 Delivery of Warrant Shares Upon Exercise.
The provisions of the second sentence of Section 11 hereof notwithstanding, this
Warrant may be exercised by the holder hereof, in whole or in part, by
delivering to the Company (or such other office or agency of the Company as it
may designate by notice in writing to the registered holder at the address of
the holder appearing on the books of the Company) a completed and duly executed
copy of the Notice of Exercise in the form attached hereto as Exhibit A by
facsimile or e-mail attachment together with payment in full of the Exercise
Price (unless the holder has elected to Net Exercise) then in effect with
respect to the number of Warrant Shares as to which the Warrant is being
exercised. This Warrant shall be deemed to have been exercised immediately upon
the close of business on the date of its surrender for exercise as provided
above, and the person entitled to receive the Warrant Shares issuable upon such
exercise shall be treated for all purposes as the holder of such shares of
record as of the close of business on such date. Warrant Shares purchased
hereunder shall be transmitted without a restrictive legend by the Company’s
transfer agent to the holder by crediting the account of the holder’s prime
broker with The Depository Trust Company through its Deposit or Withdrawal at
Custodian system if the Company is then a participant in such system and either
there is an effective registration statement permitting the issuance of the
Warrant Shares to or resale of the Warrant

 

4

--------------------------------------------------------------------------------



 

Shares by the holder or the shares are eligible for resale by the holder without
volume or manner-of-sale limitations pursuant to Rule 144, and otherwise by book
entry or by physical delivery to the address specified by the holder in the
Notice of Exercise by the end of the day on the date that is three trading days
from the delivery to the Company of the Notice of Exercise and payment of the
aggregate Exercise Price (unless exercised by means of a Net Exercise pursuant
to Section 1(c)). The Warrant Shares shall be deemed to have been issued, and
the holder or any other person so designated to be named therein shall be deemed
to have become a holder of record of such shares for all purposes, as of the
date the Warrant has been exercised, with payment to the Company of the Exercise
Price (or by Net Exercise) and all taxes required to be paid by the holder, if
any, prior to the issuance of such shares, having been paid.

 

(b)                                 Holder’s Exercise Limitations. A holder
shall not have the right to exercise this Warrant, pursuant to Section 1 or
otherwise, to the extent that after giving effect to such issuance after
exercise as set forth on the applicable Notice of Exercise, the holder (together
with the holder’s affiliates, and any other persons acting as a group together
with the holder or any of the holder’s affiliates) would beneficially own in
excess of the Beneficial Ownership Limitation (as defined below). For purposes
of the foregoing sentence, the aggregate number of shares of Common Stock
beneficially owned by the holder and its affiliates shall include the number of
shares of Common Stock issuable upon exercise of this Warrant with respect to
which such determination is being made, but shall exclude the number of shares
of Common Stock which would be issuable upon (i) exercise of the remaining,
nonexercised portion of this Warrant beneficially owned by the holder or any of
its affiliates and (ii) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any other convertible notes or convertible preferred stock or
warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the holder or any of its
affiliates. Except as set forth in the preceding sentence, for purposes of this
section, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder, it being acknowledged by the holder that the Company is not
representing to the holder that such calculation is in compliance with
Section 13(d) of the Exchange Act and the holder is solely responsible for any
schedules required to be filed in accordance therewith. To the extent that the
limitation contained in this Section 6(b) applies, the determination of whether
this Warrant is exercisable (in relation to other securities owned by the holder
together with any affiliates) and of which portion of this Warrant is
exercisable shall be in the reasonable discretion of the holder, and the
submission of a Notice of Exercise shall be deemed to be the holder’s
determination of whether this Warrant is exercisable (in relation to other
securities owned by the holder together with any affiliates) and of which
portion of this Warrant is exercisable, in each case subject to the Beneficial
Ownership Limitation, and the Company shall have no obligation to verify or
confirm the accuracy of such determination and shall have no liability for
exercise of the Warrant that are not in compliance with the Beneficial Ownership
Limitation. In addition, a determination as to any group status as contemplated
above shall be determined in accordance with Section 13(d) of the Exchange Act
and the rules and regulations promulgated thereunder. For purposes of this
Section 6(b), in determining the number of outstanding shares of Common Stock, a
holder may rely on the number of outstanding shares of Common Stock as reflected
in (A) the Company’s most recent periodic or annual report filed with the
Securities and Exchange Commission, as the case may be, (B) a more recent public
announcement by the Company or (C) a more recent written notice by the Company
or the Company’s transfer agent setting forth the number of shares of Common
Stock outstanding. Upon the written request of a holder, the Company shall
within three trading days confirm in writing to the holder the number of shares
of Common Stock then outstanding. In any case, the number of outstanding shares
of Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including this Warrant, by the

 

5

--------------------------------------------------------------------------------



 

holder or its affiliates since the date as of which such number of outstanding
shares of Common Stock was reported. The “Beneficial Ownership Limitation” shall
be 19.9% of the number of shares of the Common Stock outstanding immediately
after giving effect to the issuance of shares of Common Stock issuable upon
exercise of this Warrant. The Purchaser shall have the right at any time to
increase the Beneficial Ownership Limitation provided herein, provided that any
such increase: (i) will not require shareholder approval under applicable Nasdaq
Listing Rules, including Rule 5635, and (ii) shall not be effective until the
61st day after such notice is delivered to the Company. The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 6(b) to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Warrant.

 

7.              CERTIFICATE OF ADJUSTMENT.

 

Whenever the Exercise Price or number or type of securities issuable upon
exercise of this Warrant is adjusted, as herein provided, the Company shall, at
its expense, promptly deliver to the Purchaser a certificate of an officer of
the Company setting forth the nature of such adjustment and showing in detail
the facts upon which such adjustment is based.

 

8.              REPLACEMENT OF WARRANTS.

 

On receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant and, in the case of any such
loss, theft or destruction of this Warrant, on delivery of an indemnity
agreement reasonably satisfactory in form and amount to the Company or, in the
case of any such mutilation, on surrender and cancellation of such Warrant, the
Company at its expense will execute and deliver, in lieu thereof, a new Warrant
of like tenor.

 

9.              TRADING DAYS.

 

If the last or appointed day for the taking of any action or the expiration of
any right required or granted herein shall be other than a day on which the
Common Stock is traded on the Nasdaq Global Market, or, if the Nasdaq Global
Market is not the principal trading market for the Common Stock, then on the
principal securities exchange or securities market on which the Common Stock is
then traded, then such action may be taken or such right may be exercised on the
next succeeding day on which the Common Stock is so traded.

 

10.       TRANSFERS; EXCHANGES.

 

(a)                                 Subject to compliance with applicable
federal and state securities laws, this Warrant may be transferred by the
Purchaser with respect to any or all of the Warrant Shares for which such
Warrant may be exercised hereunder. Upon a transfer of this Warrant as an
entirety by Purchaser, upon surrender of this Warrant to the Company, together
with the Notice of Assignment in the form attached hereto as Exhibit B duly
completed and executed on behalf of the Purchaser, the Company shall issue a new
Warrant of the same denomination to the assignee. Upon a transfer of this
Warrant with respect to a portion of the Warrant Shares purchasable hereunder,
upon surrender of this Warrant to the Company, together with the Notice of
Assignment in the form attached hereto as Exhibit B duly completed and executed
on behalf of the Purchaser, the Company shall issue a new Warrant to the
assignee, in such

 

6

--------------------------------------------------------------------------------



 

denomination as shall be requested by the Purchaser, and shall issue to the
Purchaser a new Warrant covering the number of shares in respect of which this
Warrant shall not have been transferred.

 

(b)                                 This Warrant is exchangeable, without
expense, at the option of the Purchaser, upon presentation and surrender hereof
to the Company for other warrants of different denominations entitling the
holder thereof to purchase in the aggregate the same number of shares of Common
Stock purchasable hereunder. This Warrant may be divided or combined with other
warrants that carry the same rights upon presentation hereof at the principal
office of the Company together with a written notice signed by the Purchaser
hereof specifying the denominations in which new Warrants are to be issued to
the Purchaser. The term “Warrants” as used herein includes any warrants into
which this Warrant may be divided or exchanged.

 

11.       MISCELLANEOUS.

 

This Warrant shall be governed by, and construed in accordance with, the laws of
the State of New York, without giving effect to any choice or conflict of law
provision or rule (whether of the State of New York or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of New York.

 

The Company and the Purchaser hereby irrevocably and unconditionally submit to
the jurisdiction of the Supreme Court of the State of New York sitting in New
York County and of the United States District Court for the Southern District of
New York, and any appellate court from any thereof, in respect of actions
brought against it as a defendant, in any action, suit or proceeding arising out
of or relating to this Warrant, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action, suit or proceeding may be
heard and determined in such courts. Each of the parties hereto agrees that a
final judgment in any such action, suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

All notices, requests, consents and other communications hereunder shall be in
writing, shall be sent by confirmed electronic mail (with either acknowledgement
of receipt or a courtesy copy sent via first-class mail), or mailed by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, and shall be deemed given when so sent in the
case of electronic mail transmission, or when so received in the case of mail or
courier, and addressed as follows: if to the Company, at 30142 Wixom Road Wixom,
Michigan, Attention: David Kull, Controller; Email: dkull@rockwellmed.com; with
a copy (which shall not constitute notice) to Michael Costello, Esq.; E-Mail:
mcostello@wyclaw.com and if to the Purchaser, at such address or addresses
(including copies to counsel) as may have been furnished by the Purchaser to the
Company in writing, including by confirmed facsimile or electronic mail, with a
copy (which shall not constitute notice) to Guy P. Lander, Esq. at Carter
Ledyard & Milburn LLP, 2 Wall St., New York, NY, 10005, E-Mail: lander@clm.com.

 

The invalidity or unenforceability of any provision hereof shall in no way
affect the validity or enforceability of any other provision hereof.

 

7

--------------------------------------------------------------------------------



 

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Common Stock Purchase Warrant is issued effective as of
the date first set forth above.

 

 

ROCKWELL MEDICAL, INC.

 

 

 

 

 

 

 

By:

/s/

 

Name:

Stuart Paul

 

Title:

President and Chief Executive Officer

 

 

[Signature Page to Rockwell Medical, Inc. Warrant]

 

9

--------------------------------------------------------------------------------



 

EXHIBIT A

 

NOTICE OF INTENT TO EXERCISE

(To be signed only upon exercise of Warrant)

 

To: Rockwell Medical, Inc.

 

The undersigned, the Purchaser of the attached Warrant, hereby irrevocably
elects to exercise the purchase right represented by such Warrant for, and to
purchase thereunder,                                            (             )
shares of Common Stock of Rockwell Medical, Inc. and (choose one)

 

                     herewith makes payment of
                                          Dollars ($                     )
thereof

 

or

 

                     elects to Net Exercise the Warrant pursuant to
Section 1(b)(2) thereof.

 

The undersigned requests that the certificates or book entry position evidencing
the shares to be acquired pursuant to such exercise be issued in the name of and
delivered to the following holder, whose address is

 

By its signature below the undersigned hereby represents and warrants that the
Representations and Warranties made by the “Investor” (as such term is defined
in the Purchase Agreement) in Article 5 of the Purchase Agreement are true and
correct as of the date hereof and hereby agrees to be bound by the terms and
conditions of the attached Warrant as of the date hereof.

 

DATED:

 

 

 

 

 

 

(Signature must conform in all respects to name of the Purchaser as specified on
the face of the Warrant)

 

 

 

 

 

 

 

«Purchaser»

 

Address:

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------



 

EXHIBIT B

 

NOTICE OF ASSIGNMENT FORM

 

FOR VALUE RECEIVED, [     ] (the “Assignor”) hereby sells, assigns and transfers
all of the rights of the undersigned Assignor under the attached Warrant with
respect to the number of shares of common stock of Rockwell Medical, Inc. (the
“Company”) covered thereby set forth below, to the following “Assignee” and, in
connection with such transfer, represents and warrants to the Company that the
transfer is in compliance with applicable federal and state securities laws:

 

NAME OF ASSIGNEE

 

ADDRESS/FAX NUMBER

 

 

 

Number of shares:

 

 

Signature:

 

Dated:

 

 

Witness:

 

 

ASSIGNEE ACKNOWLEDGMENT

 

The undersigned Assignee acknowledges that it has reviewed the attached Warrant
and by its signature below it hereby makes each of the Representations and
Warranties made by the “Investor” (as such term is defined in the Purchase
Agreement) in Article 5 of the Purchase Agreement as of the date hereof and
hereby agrees to be bound by the terms and conditions of the Warrant as of the
date hereof.

 

Signature:

 

 

 

 

By:

 

 

Its:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

Exhibit B

 

Registration Rights Agreement

 

19

--------------------------------------------------------------------------------



 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this [ ] day of October, 2018 by and between Rockwell Medical, Inc., a
Michigan corporation (the “Company”), and The RBI Opportunities Fund, LLC, a
Delaware limited liability company (the “Buyer”).

 

WHEREAS:

 

A.                                    Concurrent with entering into this
Agreement, the parties are consummating the offering and sale of securities
pursuant to a Securities Purchase Agreement, dated as of October 15, 2018, by
and between the parties hereto (the “Purchase Agreement”).

 

B.                                    To induce the Buyer to purchase the
Securities under the Securities Purchase Agreement, the Company has agreed to
provide certain registration rights under the Securities Act of 1933, as
amended, and the rules and regulations thereunder, or any similar successor
statute (collectively, the “Securities Act”) and applicable state securities
laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:

 

1.                                      Definitions. Capitalized terms used and
not otherwise defined herein that are defined in the Purchase Agreement have the
meanings given to such terms in the Purchase Agreement. As used in this
Agreement, the following terms have the respective meanings set forth in this
Section 1:

 

“Advice” shall have the meaning set forth in Section 7(j).

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is Controlled by or
is under common Control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.

 

“Commission” means the United States Securities and Exchange Commission, or any
successor entity or entities, including, if applicable, the staff of the
Commission.

 

“Common Stock” means the common stock of the Company.

 

“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Effectiveness Date” means: (a) with respect to the Initial Registration
Statement required to be filed hereunder, the 90th calendar day following the
Closing Date (or the 120th calendar day following such date in the event such
Initial Registration Statement is reviewed by the Commission including any
filing incorporated by reference therein or any pending request for confidential
treatment), (b) with respect to any additional Registration Statements which may
be

 

--------------------------------------------------------------------------------



 

required pursuant to Section 2, the 90th calendar day following the date on
which the Company first knows, or reasonably should have known, that such
additional Registration Statement is required under such Section (or the
120th calendar day following such date in the event such additional Registration
Statement is reviewed by the Commission, including any filing incorporated by
reference therein or any pending request for confidential treatment). If the
Effectiveness Date falls on a Saturday, Sunday or other date that the Commission
is closed for business, the Effectiveness Date shall be extended to the next day
on which the Commission is open for business.

 

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Filing Date” means: (a) with respect to the Initial Registration Statement, the
30th calendar day following the Closing Date, and (b) with respect to any
additional Registration Statements that may be required pursuant to Section 2
hereof, the 30th calendar day following the date on which the Company first
knows, or reasonably should have known, that such additional Registration
Statement is required under such Section.

 

“Holder” or “Holders” means the Buyer and any subsequent holder or holders, as
the case may be, from time to time of Registrable Securities, to the extent that
such subsequent holders execute an instrument of joinder and thereby become a
party to this Agreement.

 

“Indemnified Party” shall have the meaning set forth in Section 6(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 6(c).

 

“Initial Registration Statement” shall mean the initial Registration Statement
required to be filed to cover the resale by the Holder of the Registrable
Securities pursuant to Section 2(a).

 

“Losses” shall have the meaning set forth in Section 6(a).

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or Rule 430B promulgated by the Commission
pursuant to the Securities Act), as amended or supplemented by any prospectus
supplement, with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Registration Statement, and all other
amendments and

 

2

--------------------------------------------------------------------------------



 

supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

 

“Registrable Securities” means (i) the Common Stock and Warrant Shares purchased
by the Buyer under the Purchase Agreement, and (ii) any share capital of the
Company issued or issuable with respect to the Common Stock, Warrants and
Warrant Shares acquired by the Buyer under the Purchase Agreement as a result of
any share split, share dividend, recapitalization, exchange or similar event or
otherwise, without regard to any limitations on exercises of the Warrants.

 

“Registration Statement” means each of the following: (i) the Initial
Registration Statement, and (ii) each additional registration statement, if any,
contemplated by Section 2, and including, in each case, the Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.

 

“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission having substantially the same
effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission under the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission having substantially the same
effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission under the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission having substantially the same
effect as such Rule.

 

“Seasoned Issuer” means an issuer eligible to use Form S-3 under the Securities
Act for a primary offering.

 

“Trading Day” means any day on which the Common Stock is traded on the Nasdaq
Global Market, or, if the Nasdaq Global Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded.

 

“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.

 

2.                                      Registration

 

a)                                     On or prior to each Filing Date, the
Company shall prepare and file with the Commission a Registration Statement
covering the resale of all of the Registrable Securities that are not then
registered on an existing and effective Registration Statement for an offering
to be made on a continuous basis pursuant to Rule 415. The Registration
Statement filed hereunder shall be on Form S-3 (except if the Company is not
then eligible to register for resale the Registrable Securities on Form S-3, in
which case such registration shall be on another form

 

3

--------------------------------------------------------------------------------



 

appropriate for such purpose) and shall contain (except if otherwise required
pursuant to written comments received from the Commission upon a review of such
Registration Statement) the “Plan of Distribution” in substantially the form
attached hereto as Exhibit A. The Company shall use its commercially reasonable
efforts to cause a Registration Statement filed under this Agreement to be
declared effective under the Securities Act promptly but, in any event, no later
than the Effectiveness Date for such Registration Statement, use its
commercially reasonable efforts to keep the Registration Statement continuously
effective under the Securities Act with respect to any given Holder until the
earlier of (i) the date all Registrable Securities purchased by such Holder may
be sold under Rule 144 during any 90-day period, without being subject to any
restrictions for resale under Rule 144 (including volume or manner-of-sale
restrictions and without current public information under Rule 144), or (ii) the
date all Registrable Securities (including all Warrant Shares) have been
disposed of by such Holder (the “Effectiveness Period”).

 

b)                                     Notwithstanding the foregoing, the
Company shall be entitled to suspend the effectiveness of the Registration
Statement at any time prior to the expiration of the Effectiveness Period for up
to an aggregate of 30 consecutive Trading Days or an aggregate of 60 Trading
Days (which need not be consecutive) in any given 360-day period if the Company
furnishes to the Holder a certificate signed by the Chief Executive Officer or
equivalent senior executive officer of the Company advising the Holder of the
occurrence of any event of the kind described in Section 3(c)(ii)-(v) (a
“Registration Suspension”). The Registration Suspension shall not contain any
material, non-public information of the Company.

 

c)                                      Notwithstanding anything contained
herein to the contrary, in the event that the Commission limits the amount of
Registrable Securities that may be included and sold by the Holder in any
Registration Statement, including the Initial Registration Statement, pursuant
to Rule 415 or any other basis, the Company may reduce the number of Registrable
Securities included in such Registration Statement on behalf of the Holder in
whole or in part (such reduced number of Registrable Securities being the
“Reduction Securities”). In such event the Company shall give the Holder prompt
notice of the number of such Reduction Securities excluded and the Company will
not be liable for any damages under this Agreement in connection with the
exclusion of such Reduction Securities. The Company shall use its commercially
reasonable efforts at the first opportunity that is permitted by the Commission
to register for resale the Reduction Securities. Such new Registration Statement
shall be on Form S-3 (except if the Company is not then eligible to register for
resale the Registrable Securities on Form S-3, in which case such registration
shall be on another form appropriate for such purpose) and shall contain (except
if otherwise required pursuant to written comments received from the Commission
upon a review of such Registration Statement) the “Plan of Distribution” in
substantially the form attached hereto as Exhibit A. The Company shall use its
commercially reasonable efforts to cause each such Registration Statement to be
declared effective under the Securities Act as soon as possible but, in any
event, no later than the Effectiveness Date, and shall use its commercially
reasonable efforts to keep such Registration Statement continuously effective
under the Securities Act during the entire Effectiveness Period, subject to
Section 7(j) hereof. Notwithstanding the foregoing, the Company shall be
entitled to a Registration Suspension for such Registration Statement.

 

4

--------------------------------------------------------------------------------



 

If: (i) the Initial Registration Statement is not filed with the Commission on
or prior to the Filing Date, (ii) the Initial Registration Statement is not
declared effective by the Commission (or otherwise does not become effective) on
or prior to the Effectiveness Date, or (iii) after the date it is declared
effective by the Commission and except as provided in Section 3(i), such
Registration Statement ceases for any reason (including without limitation by
reason of a stop order, or the Company’s failure to update the Registration
Statement), to remain continuously effective as to all Registrable Securities
included in such Registration Statement or (iv) the Company fails to satisfy the
current public information requirement pursuant to Rule 144(c)(1) as a result of
which the Holder is unable to sell Registrable Securities under Rule 144 (or any
successor rule thereto) at a time when the Registration Statement is not
available for use by the Holder (any such failure or breach in clauses
(i) through (iv) above being referred to as an “Event,” and that date on which
such Event occurs being referred to as an “Event Date”), then in addition to any
other rights the Holder may have hereunder or under applicable law, on each such
Event Date and on each monthly anniversary of each such Event Date (if the
applicable Event shall not have been cured by such date) until the earlier of
(1) the applicable Event is cured or (2) the Registrable Securities are eligible
for resale pursuant to Rule 144 without manner of sale or volume restrictions or
the current public information requirement, the Company shall pay to the Holder
an amount in cash, as liquidated damages and not as a penalty (“Liquidated
Damages”), equal to one percent (1%) of the aggregate purchase price paid by the
Holder pursuant to the Purchase Agreement for any unregistered Registrable
Securities then held by the Holder. The parties agree that (1) notwithstanding
anything to the contrary herein or in the Purchase Agreement, no Liquidated
Damages shall be payable with respect to any period after the expiration of the
Effectiveness Period, (it being understood that this sentence shall not relieve
the Company of any Liquidated Damages accruing prior to the Effectiveness Date)
and in no event shall, the aggregate amount of Liquidated Damages payable to a
Holder exceed, in the aggregate, six percent (6%) of the aggregate purchase
price paid by the Holder pursuant to the Purchase Agreement) and (2) in no event
shall the Company be liable in any thirty (30) day period for Liquidated Damages
under this Agreement in excess of one percent (1%) of the aggregate purchase
price paid by the Holder pursuant to the Purchase Agreement. The Liquidated
Damages pursuant to the terms hereof shall apply on a daily pro-rata basis for
any portion of a month prior to the cure of an Event, except in the case of the
first Event Date. The Company shall not be liable for Liquidated Damages under
this Agreement as to any Registrable Securities which are not permitted by the
Commission to be included in a Registration Statement. In such case, the
Liquidated Damages shall be calculated to only apply to the percentage of
Registrable Securities which are permitted to be included in such Registration
Statement. The Effectiveness Date for a Registration Statement shall be extended
without default or Liquidated Damages hereunder in the event that the Company’s
failure to obtain the effectiveness of the Registration Statement on a timely
basis results from the failure of a Purchaser to timely provide the Company with
information requested by the Company and necessary to complete the Registration
Statement in accordance with the requirements of the Securities Act (in which
the Effectiveness Date would be extended with respect to Registrable Securities
held by such Purchaser).

 

5

--------------------------------------------------------------------------------



 

3.                                      Registration Procedures.

 

In connection with the Company’s registration obligations hereunder, the Company
shall:

 

a)                                     Not less than five (5) Trading Days prior
to the filing of a Registration Statement or any related Prospectus or any
substantive amendment or supplement thereto, the Company shall furnish to the
Holder copies of all such documents proposed to be filed (other than those
incorporated by reference). Notwithstanding the foregoing, the Company shall not
be required to furnish to the Holder any prospectus supplement being prepared
and filed solely to name new or additional selling security holders unless such
Holders are named in such prospectus supplement. In addition, in the event that
any Registration Statement is on a form which does not permit applicable
incorporation by reference, the Company shall not be required to furnish to the
Holder any prospectus supplement containing information included in a report or
proxy statement filed under the Exchange Act that would be incorporated by
reference in such Registration Statement if such Registration Statement were on
another form which permits incorporation by reference. The Company shall duly
consider any comments made by the Holder and received by the Company not later
than two (2) Trading Days prior to the filing of the Registration Statement, but
shall not be required to accept any such comments to which it reasonably
objects.

 

b)                                     (i) Prepare and file with the Commission
such amendments, including post-effective amendments, to each Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep such Registration Statement continuously effective as to the applicable
Registrable Securities for its Effectiveness Period and prepare and file with
the Commission such additional Registration Statements in order to register for
resale under the Securities Act all of the Registrable Securities; (ii) cause
the related Prospectus to be amended or supplemented by any required Prospectus
supplement, and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible to any comments received from
the Commission with respect to each Registration Statement or any amendment
thereto and, as promptly as reasonably possible provide the Holder true and
complete copies of all correspondence from and to the Commission relating to
such Registration Statement that pertains to the Holder as selling stockholder
but not any comments that would result in the disclosure to the Holder of
material and non-public information concerning the Company; and (iv) comply in
all material respects with the provisions of the Securities Act and the Exchange
Act with respect to the Registration Statements and the disposition of all
Registrable Securities covered by each Registration Statement.

 

c)                                      Notify the Holder as promptly as
reasonably possible (and, in the case of (i)(A) below, not less than three
(3) Trading Days prior to such filing) and (if requested by any such Person)
confirm such notice in writing no later than one (1) Trading Day following the
day: (i)(A) when a Prospectus or any prospectus supplement (but only to the
extent notice is required under Section 3(a) above) or post-effective amendment
to a Registration Statement is proposed to be filed; (B) when the Commission
notifies the Company whether there will be a “review” of such Registration
Statement and whenever the Commission comments in writing on such Registration
Statement (in which case the Company shall provide true and complete copies
thereof and all written responses thereto to the Holder that pertains to the
Holder as selling

 

6

--------------------------------------------------------------------------------



 

stockholder or to the Plan of Distribution, but not information which the
Company believes would constitute material and non-public information); and
(C) with respect to each Registration Statement or any post-effective amendment,
when the same has been declared effective; (ii) of any request by the Commission
or any other federal or state governmental authority for amendments or
supplements to a Registration Statement or Prospectus or for additional
information that pertains to the Holder as selling stockholder or the Plan of
Distribution; (iii) of the issuance by the Commission of any stop order
suspending the effectiveness of a Registration Statement covering any or all of
the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; (v) of the occurrence of any
event or passage of time that makes the financial statements included or
incorporated by reference in a Registration Statement ineligible for inclusion
or incorporation by reference therein or any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vi) of the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or Prospectus; provided, that any and all of such information shall
remain confidential to the Holder until such information otherwise becomes
public, unless disclosure by a Holder is required by law; provided, further,
that notwithstanding the Holder’s agreement to keep such information
confidential, the Holder makes no acknowledgement that any such information is
material, non-public information.

 

d)                                     Use its reasonable best efforts to avoid
the issuance of, or, if issued, obtain the withdrawal of (i) any order
suspending the effectiveness of a Registration Statement, or (ii) any suspension
of the qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.

 

e)                                      Furnish to the Holder, without charge,
at least one (1) conformed copy of each Registration Statement and each
amendment thereto and all exhibits to the extent reasonably requested by such
Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the Commission; provided, that
the Company shall have no obligation to provide any document pursuant to this
clause that is available on the EDGAR system.

 

f)                                       Promptly deliver to the Holder, without
charge, as many copies of each Registration Statement or Prospectuses (including
each form of prospectus) and each amendment or supplement thereto as such
Persons may reasonably request. Subject to Section 7(j) hereof, the Company
hereby consents to the use of such Prospectus and each amendment or supplement

 

7

--------------------------------------------------------------------------------



 

thereto by the selling Holder in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.

 

g)                                      Prior to any public offering of
Registrable Securities, use its commercially reasonable efforts to register or
qualify or cooperate with the selling Holder in connection with the registration
or qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or Blue Sky laws
of those jurisdictions within the United States as the Holder reasonably
requests in writing to keep each such registration or qualification (or
exemption therefrom) effective during the Effectiveness Period and to do any and
all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of the Registrable Securities covered by the Registration
Statements; provided, that the Company shall not be required to qualify
generally to do business in any jurisdiction where it is not then so qualified
or subject the Company to any material tax in any such jurisdiction where it is
not then so subject.

 

h)                                     Cooperate with the Holder to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statements, which certificates shall be free, to the extent permitted by the
Purchase Agreement, of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as the
Holder may request.

 

i)                                         Upon the occurrence of any event
contemplated by Section 3(c)(v), as promptly as reasonably possible, prepare a
supplement or amendment, including a post-effective amendment, to the affected
Registration Statements or a supplement to the related Prospectus or any
document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

j)                                        The Company may require each selling
Holder to furnish to the Company a certified statement as to the number of
shares of Common Stock beneficially owned by the Holder and any Affiliate
thereof, the natural persons thereof that have voting and dispositive control
over the shares and any other information with respect to the Holder as the
Commission requests.

 

4.                                      Holder’s Obligations. Any sale of any
Registrable Securities by the Holder shall constitute a representation and
warranty by the Holder that the information regarding the Holder is as set forth
in the Prospectus delivered by the Holder in connection with such disposition,
and that such Prospectus does not as of the time of such sale contain any untrue
statement of a material fact regarding the Holder or omit to state any material
fact regarding the Holder necessary to make the statements in such Prospectus,
in the light of the circumstances under which they were made, not misleading,
solely to the extent such facts are based upon information regarding the Holder
furnished in writing to the Company by the Holder for use in such Prospectus.

 

8

--------------------------------------------------------------------------------



 

5.                                      Registration Expenses. All fees and
expenses incident to the Company’s performance of or compliance with its
obligations under this Agreement (excluding any underwriting discounts and
selling commissions) shall be borne by the Company whether or not any
Registrable Securities are sold pursuant to a Registration Statement. The fees
and expenses referred to in the preceding sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with the
Principal Market on which the Common Stock is then listed for trading, and
(B) in compliance with applicable state securities or Blue Sky laws),
(ii) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses if the
printing of prospectuses is reasonably requested by the Holder),
(iii) messenger, telephone and delivery expenses, (iv) reasonable fees and
disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) reasonable fees
and expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement. In addition,
the Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder. In no event shall the Company be responsible for any broker or
similar commissions of the Holder or, except to the extent provided for in the
Transaction Documents, any legal fees or other costs of the Holder.

 

6.                                      Indemnification.

 

a)                                     Indemnification by the Company. The
Company shall, notwithstanding any termination of this Agreement, indemnify and
hold harmless the Holder, the officers, directors, agents, partners, members,
managers, stockholders and employees of the Holder, each Person who Controls the
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, agents, partners, members,
managers, stockholders and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in any Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
(it being understood that the Holder has approved Exhibit A hereto for this
purpose), or arising out of or relating to any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading, except to the extent, but only to the extent, that (1) such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
solely upon information regarding the Holder furnished in writing to the Company
by the Holder expressly for use therein, or to the extent that such information
relates to the Holder or the Holder’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by the
Holder expressly for use in the Registration Statement, such Prospectus or such
form of

 

9

--------------------------------------------------------------------------------


 

Prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Exhibit A hereto for this purpose) or (2) in the case of
an occurrence of an event of the type specified in Section 3(c)(ii)-(v), the use
by the Holder of an outdated or defective Prospectus after the Company has
validly notified the Holder in writing (in accordance with Section 7(b) below)
that the Prospectus is outdated or defective and prior to the receipt by the
Holder of an Advice (as defined below) or an amended or supplemented Prospectus,
but only if and to the extent that following the receipt of the Advice or the
amended or supplemented Prospectus the misstatement or omission giving rise to
such Loss would have been corrected. The Company shall notify the Holder
promptly of the institution, threat or assertion of any Proceeding of which the
Company is aware in connection with the transactions contemplated by this
Agreement.

 

b)                                     Indemnification by Holder. The Holder
shall, notwithstanding any termination of this Agreement, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who Controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents,
partners, members, stockholders or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon: (x) for so long as the
Company is not a Seasoned Issuer and the prospectus delivery requirements of the
Securities Act apply to sales by the Holder, the Holder’s failure to comply with
the prospectus delivery requirements of the Securities Act or (y) any untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus, or any form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading to the extent, but only to the extent that, (1) such untrue
statements or omissions are based solely upon information regarding the Holder
furnished in writing to the Company by the Holder expressly for use therein, or
to the extent that such information relates to the Holder or the Holder’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by the Holder expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Exhibit A hereto for this purpose) or (2) in the case of an occurrence
of an event of the type specified in Section 3(c)(ii)-(v), the use by the Holder
of an outdated or defective Prospectus after the Company has validly notified
the Holder in writing (in accordance with Section 7(b) below) that the
Prospectus is outdated or defective and prior to the receipt by the Holder of an
Advice or an amended or supplemented Prospectus, but only if and to the extent
that following the receipt of the Advice or the amended or supplemented
Prospectus the misstatement or omission giving rise to such Loss would have been
corrected. In no event shall the liability of the Holder hereunder be greater in
amount than the dollar amount of the net proceeds received by the Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.

 

c)                                      Conduct of Indemnification Proceedings.
If any Proceeding shall be brought or asserted against any Person entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
promptly notify the Person from whom indemnity is sought (the

 

10

--------------------------------------------------------------------------------



 

“Indemnifying Party”) in writing, and the Indemnifying Party shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
the Indemnified Party and the payment of all fees and expenses incurred in
connection with defense thereof; provided, that the failure of any Indemnified
Party to give such notice shall not relieve the Indemnifying Party of its
obligations or liabilities pursuant to this Agreement, except (and only) to the
extent that it shall be finally determined by a court of competent jurisdiction
(which determination is not subject to appeal or further review) that such
failure shall have proximately and materially adversely prejudiced the
Indemnifying Party. An Indemnified Party shall have the right to employ separate
counsel in any such Proceeding and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party or Parties unless: (1) the Indemnifying Party has agreed in
writing to pay such fees and expenses; (2) the Indemnifying Party shall have
failed promptly to assume the defense of such Proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding; or
(3) the named parties to any such Proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and such
Indemnified Party shall have been advised by counsel that a conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party); provided, that the Indemnifying Party shall not be
liable for the fees and expenses of more than one separate firm of attorneys at
any time for all Indemnified Parties pursuant to this Section 6(c). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding. Each Indemnified Party shall
furnish such information regarding itself or the claim in question as an
Indemnifying Party may reasonably request in writing and as shall be reasonably
required in connection with defense of such claim and litigation resulting
therefrom.

 

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

 

d)                                     Contribution. If a claim for
indemnification under Section 6(a) or 6(b) is unavailable to an Indemnified
Party (by reason of public policy or otherwise), then each Indemnifying Party,
in lieu of indemnifying such Indemnified Party, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Losses, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in

 

11

--------------------------------------------------------------------------------



 

connection with the actions, statements or omissions that resulted in such
Losses as well as any other relevant equitable considerations. The relative
fault of such Indemnifying Party and Indemnified Party shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 6(b), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 6 was available to
such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6(d), the Holder shall not be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by the Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that the Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section 6 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

 

7.                                      Miscellaneous.

 

a)                                     Amendments and Waivers. Any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Holder.

 

b)                                     Notices. All notices and other
communications provided for or permitted hereunder shall be made as set forth in
Section 7.3 of the Purchase Agreement.

 

c)                                      Compliance. The Holder covenants and
agrees that it will comply with the prospectus delivery requirements of the
Securities Act as applicable to it in connection with sales of Registrable
Securities pursuant to the Registration Statement.

 

d)                                     Assignments and Transfers by Holder. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the Holder and its respective successors and assigns. The Holder may transfer or
assign, in whole or from time to time in part, to one or more persons its rights
hereunder in connection with the transfer of Registrable Securities by the

 

12

--------------------------------------------------------------------------------



 

Holder to such person, provided that the Holder complies with all laws
applicable thereto and provides written notice of assignment to the Company
promptly after such assignment is effected.

 

e)                                      Furnishing of Information. The Holder
shall furnish in writing to the Company such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it, as shall be reasonably requested by the
Company to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request, including, without limitation, a customary selling
stockholder questionnaire.

 

f)                                       Assignments and Transfers by the
Company. This Agreement may not be assigned by the Company (whether by operation
of law or otherwise) without the prior written consent of the Holder; provided,
however, that in the event that the Company is a party to a merger,
consolidation, share exchange or similar business combination transaction in
which the Common Stock is converted into the equity securities of another
Person, from and after the effective time of such transaction, such Person
shall, by virtue of such transaction, be deemed to have assumed the obligations
of the Company hereunder, the term “Company” shall be deemed to refer to such
Person and the term “Registrable Securities” shall be deemed to include the
securities received by the Holder in connection with such transaction unless
such securities are otherwise freely tradable by the Holder after giving effect
to such transaction.

 

g)                                      Benefits of the Agreement. The terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and permitted assigns of the parties. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 

h)                                     Counterparts; Faxes. This Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. This Agreement may be delivered via facsimile or other form of
electronic communication, which shall be deemed an original.

 

i)                                         Termination of Registration Rights.
For the avoidance of doubt, it is expressly agreed and understood that (i) in
the event that there are no Registrable Securities outstanding as of a Filing
Date, then the Company shall have no obligation to file, caused to be declared
effective or to keep effective any Registration Statement hereunder (including
any Registration Statement previously filed pursuant to this Agreement) and
(ii) all registration rights granted to the Holder hereunder shall terminate in
their entirety effective on the first date on which there shall cease to be any
Registrable Securities outstanding. If not previously terminated pursuant to the
foregoing sentence, it is expressly agreed and understood that all registration
rights granted to the Holder pursuant to this Agreement shall terminate as to
the Holder on the date that is ten (10) years following the date of this
Agreement.

 

j)                                        Discontinued Disposition. The Holder
agrees by its acquisition of such Registrable Securities that, upon receipt of a
notice from the Company of the occurrence of any

 

13

--------------------------------------------------------------------------------



 

event of the kind described in Section 3(c), the Holder will forthwith
discontinue disposition of such Registrable Securities under the Registration
Statement until the Holder’s receipt of the copies of the supplemented
Prospectus and/or amended Registration Statement or until it is advised in
writing (the “Advice”) by the Company that the use of the applicable Prospectus
may be resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.

 

k)                                     Titles and Subtitles. The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

l)                                         Severability. Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof but shall
be interpreted as if it were written so as to be enforceable to the maximum
extent permitted by applicable law, and any such prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction. To the extent permitted by applicable law, the
parties hereby waive any provision of law which renders any provisions hereof
prohibited or unenforceable in any respect.

 

m)                                 Further Assurances. The parties shall execute
and deliver all such further instruments and documents and take all such other
actions as may reasonably be required to carry out the transactions contemplated
hereby and to evidence the fulfillment of the agreements herein contained.

 

n)                                     Entire Agreement. This Agreement is
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

 

o)                                     Governing Law; Consent to Jurisdiction;
Waiver of Jury Trial. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
the choice of law principles thereof. Each of the parties hereto irrevocably
submits to the exclusive jurisdiction of the courts of the State of New York
located in New York County and the United States District Court for the Southern
District of New York for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Agreement and the transactions contemplated
hereby. Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement. Each of
the parties hereto irrevocably consents to the jurisdiction of any such court in
any such suit, action or proceeding and to the laying of venue in such court.
Each party hereto irrevocably waives any objection to the laying of venue of any
such suit, action or proceeding brought in such courts and irrevocably waives
any claim that any such suit, action or proceeding brought in any such court

 

14

--------------------------------------------------------------------------------



 

has been brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO OR ARISING
OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

[Signature page follows]

 

15

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

 

 

ROCKWELL MEDICAL, INC.

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

THE RBI OPPORTUNITIES FUND, LLC

 

 

 

 

By:

RBI PI MANAGER, LLC, as Manager

 

 

 

 

By:

 

 

 

 

 

Name:

David Richmond

 

 

 

 

Title:

Manager

 

[Signature page to the Registration Rights Agreement]

 

16

--------------------------------------------------------------------------------



 

EXECUTION VERSION

 

EXHIBIT A

 

PLAN OF DISTRIBUTION

 

We are registering the common shares issued and issuable upon exercise of the
warrants to permit the resale of these common shares by the holders of the
common shares and warrants from time to time after the date of this prospectus.
We will not receive any of the proceeds from the sale by the selling
shareholders of the common shares. We will bear all fees and expenses incident
to our obligation to register the common shares, other than underwriting
discounts or commissions or agent’s commissions, which will be borne by the
selling shareholders.

 

The selling shareholders may sell all or a portion of the common shares
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the common shares
are sold through underwriters or broker-dealers, the selling shareholders will
be responsible for underwriting discounts or commissions or agent’s commissions.
The common shares may be sold in one or more transactions at fixed prices, at
prevailing market prices at the time of the sale, at varying prices determined
at the time of sale, or at negotiated prices. These sales may be effected in
transactions, which may involve crosses or block transactions,

 

·                  on any national securities exchange or quotation service on
which the securities may be listed or quoted at the time of sale;

 

·                  in the over-the-counter market;

 

·                  in transactions otherwise than on these exchanges or systems
or in the over-the-counter market;

 

·                  through the writing of options, whether such options are
listed on an options exchange or otherwise;

 

·                  ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

·                  block trades in which the broker-dealer will attempt to sell
the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

 

·                  purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

 

·                  an exchange distribution in accordance with the rules of the
applicable exchange;

 

·                  privately negotiated transactions;

 

·                  short sales;

 

·                  sales pursuant to Rule 144;

 

--------------------------------------------------------------------------------



 

·                  broker-dealers may agree with the selling securityholders to
sell a specified number of such shares at a stipulated price per share;

 

·                  a combination of any such methods of sale; and

 

·                  any other method permitted pursuant to applicable law.

 

If the selling shareholders effect such transactions by selling common shares to
or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling shareholders or commissions from
purchasers of the common shares for whom they may act as agent or to whom they
may sell as principal (which discounts, concessions or commissions as to
particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the common shares or otherwise, the selling shareholders may enter into hedging
transactions with broker-dealers, which may in turn engage in short sales of the
common shares in the course of hedging in positions they assume. The selling
shareholders may also sell common shares short and deliver common shares covered
by this prospectus to close out short positions. The selling shareholders may
also loan or pledge common shares to broker-dealers that in turn may sell such
shares.

 

The selling shareholders may pledge or grant a security interest in some or all
of the warrants or common shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the common shares from time to time pursuant to this prospectus
or any amendment to this prospectus under Rule 424(b)(3) or other applicable
provision of the Securities Act of 1933, as amended, amending, if necessary, the
list of selling shareholders to include the pledgee, transferee or other
successors in interest as selling shareholders under this prospectus. The
selling shareholders also may transfer and donate the common shares in other
circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

 

The selling shareholders and any broker-dealer participating in the distribution
of the common shares may be deemed to be “underwriters” within the meaning of
the Securities Act, and any commission paid, or any discounts or concessions
allowed to, any such broker-dealer may be deemed to be underwriting commissions
or discounts under the Securities Act. At the time a particular offering of the
common shares is made, a prospectus supplement, if required, will be distributed
which will set forth the aggregate amount of common shares being offered and the
terms of the offering, including the name or names of any broker-dealers or
agents, any discounts, commissions and other terms constituting compensation
from the selling shareholders and any discounts, commissions or concessions
allowed or reallowed or paid to broker-dealers.

 

Under the securities laws of some states, the common shares may be sold in such
states only through registered or licensed brokers or dealers. In addition, in
some states the common shares may not be sold unless such shares have been
registered or qualified for sale in such state or an exemption from registration
or qualification is available and is complied with.

 

18

--------------------------------------------------------------------------------



 

There can be no assurance that any selling shareholder will sell any or all of
the common shares registered pursuant to the registration statement, of which
this prospectus forms a part.

 

The selling shareholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the common shares by the selling shareholders and
any other participating person. Regulation M may also restrict the ability of
any person engaged in the distribution of the common shares to engage in
market-making activities with respect to the common shares. All of the foregoing
may affect the marketability of the common shares and the ability of any person
or entity to engage in market-making activities with respect to the common
shares.

 

We will pay all expenses of the registration of the common shares pursuant to
the registration rights agreement, estimated to be $[ ] in total, including,
without limitation, Securities and Exchange Commission filing fees and expenses
of compliance with state securities or “blue sky” laws; provided, however, that
a selling shareholder will pay all underwriting discounts and selling
commissions, if any. We will indemnify the selling shareholders against
liabilities, including some liabilities under the Securities Act, in accordance
with the registration rights agreements, or the selling shareholders will be
entitled to contribution. We may be indemnified by the selling shareholders
against civil liabilities, including liabilities under the Securities Act, that
may arise from any written information furnished to us by the selling
shareholder specifically for use in this prospectus, in accordance with the
related registration rights agreements, or we may be entitled to contribution.

 

Once sold under the registration statement, of which this prospectus forms a
part, the common shares will be freely tradable in the hands of persons other
than our affiliates.

 

19

--------------------------------------------------------------------------------